Exhibit 99.1 LEASING FUND ELEVEN, LLC PORTFOLIO OVERVIEW THIRD QUARTER LETTER FROM THE CEOsAs of November 13, 2009 Dear investor in ICON Leasing Fund Eleven, LLC: We write to briefly summarize our activity for the third quarter of 2009.A more detailed analysis, which we encourage you to read, is contained in our Form 10-Q.Our Form 10-Q and our other quarterly, annual and current reports are available in the Investor Relations section of our website, www.iconcapital.com. As of September 30, 2009, Fund Eleven was in its operating period.As of September 30th,we had invested $429,842,2671 of capital, or 134.38% of capital available for investment, in approximately $796,316,9732 worth of business-essential equipment and corporate infrastructure.Further, our distribution coverage ratio3 for the quarter was 130.90%. As of September 30th, Fund Eleven maintained a leverage ratio of 0.804.Fund Eleven collected approximately 84.19%5 of all scheduled rent and loan receivables due for the quarter, with the uncollected receivables relating primarily to our continued restructurings with Heuliez and ZIM, and the termination of the bareboat charters with affiliates of Top Ships, all of which you can read about in further detail in the portfolio overview section that follows this letter. While the vast majority of our portfolio’s active investments are performing in the face of a challenging economy, our portfolio has not been completely spared.In particular, we continue to closely monitor our shipping investments given the state of the market for these assets and the continued unprecedented decline in charter rates and asset values. More specifically, our investments in certain container vessels that were purchased during a strong market will be challenged to achieve a return on investment given their age and the negative outlook for this asset class.On the other hand, our investments in other vessels, namely double-hulled tankers, should fare better since the prospects for recovery in this asset class are more positive. In addition, we own auto parts manufacturing equipment leased to Heuliez SA and Heuliez Investissements SNC, whichfiled for “Redressement Judiciaire,” a proceeding under French law similar to Chapter 11 reorganization under the U.S. Bankruptcy Code.On July 8, 2009, the French Commercial Court approved the sale of Heuliez SA and Heuliez Investissements SNC to Bernard Krief Consultants, which approval included the transfer of our leases.Subsequently, the Heuliez companies have requested a restructuring of their lease payments and we are actively negotiating terms acceptable to both parties.We have agreed to reduce their lease payments during the period of these negotiations, but expect to collect all amounts due to us in accordance with the lease.For a more detailed description, please refer to the portfolio overview section that follows this letter. Since Fund Eleven is fully invested, we did not make any new investments in equipment during the third quarter of 2009. We invite you to read through our portfolio overview on the pages that follow for a more detailed explanation of the above described investments.As always, thank you for entrusting ICON with your investment assets.We look forward to sharing future successes. Sincerely, Michael A. Reisner Mark Gatto Co-President and Co-Chief Executive Officer Co-President and Co-Chief Executive Officer 1 Pursuant to Fund Eleven’s financials, prepared in accordance with US GAAP. 2 Pursuant to Fund Eleven’s financials, prepared in accordance with US GAAP. 4 The ratio of inflows from investments divided by paid distributions. 4 Pursuant to Fund Eleven’s financials, prepared in accordance with US GAAP.Leverage ratio is defined as total liabilities divided by total equity. 5 Collections as of November 13, 2009. ICON LEASING FUND ELEVEN, LLC - Portfolio Overview Third Quarter 2009 - We are pleased to present ICON Leasing Fund Eleven, LLC’s (the “Fund”) Portfolio Overview for the third quarter of 2009. References to “we,” “us” and “our” are references to the Fund, references to the “Manager” are references to the manager of the Fund, ICON Capital Corp. The Fund We raised $365,198,690 commencing with our initial offering on April 21, 2005 through the closing of the offering on April 21, 2007. During the third quarter of 2009, we continued in our operating period, during which time we continued to seek to finance equipment subject to lease or to structure financings secured primarily by equipment. Cash generated from these investments is used to make distributions to our members.Availability of cash to be used for reinvestment depends on the requirements for expenses, reserves and distributions to members. Our operating period is anticipated to continue for a period of five years from the closing of the offering, unless extended at our Manager’s sole discretion.Following our operating period, we will enter our liquidation period, during which time the leases and loans we own will mature or be sold in the ordinary course of business. Recent Significant Transactions · On September 30, 2009, ICON Global Crossing, LLC (“ICON Global Crossing”) sold certain telecommunications equipment on lease to Global Crossing Telecommunications, Inc. (“Global Crossing”) back to it for a purchase price of $5,493,000 and removed the equipment from the Global Crossing lease.The transaction was effected in order to redeem our 61.39% ownership interest in ICON Global Crossing.The sale proceeds will be paid to us and our ownership interest in ICON Global Crossing was assigned 48.69% to ICON Income Fund Ten, LLC (“Fund Ten”) and 12.70% to ICON Income Fund Eight A L.P. (“Fund Eight A”), affiliates of our Manager, which adjusted Fund Ten’s and Fund Eight A’s ownership interests in ICON Global Crossing to 79.31% and 20.69%, respectively.Prior to this transaction, our share of the total purchase price was acquired for approximately $15,400,000.We received a cash-on-cash return of approximately 143% in rental and sale proceeds related to this investment. Portfolio Overview Our portfolio consists of investments that we have made directly, as well as those that we have made with our affiliates.As of September 30, 2009, our portfolio consisted primarily of the following investments. · Equipment and machinery used by The Teal Jones Group and Teal Jones Lumber Services, Inc. (collectively, “Teal Jones”) in their lumber processing operations in Canada and the United States.We, through two wholly-owned subsidiaries, entered into a lease financing arrangement with Teal Jones totaling approximately $36,000,000 in November 2006.The equipment and machinery are being leased back to Teal Jones pursuant to an eighty-four month lease that is scheduled to expire in November 2013. · ICON Northern Leasing, LLC, a joint venture among us, Fund Ten and ICON Leasing Fund Twelve, LLC (“Fund Twelve”), an affiliate of our Manager, purchased four promissory notes (the “Notes”) and received an assignment of the underlying Master Loan and Security Agreement, dated July 28, 2006. We, Fund Ten and Fund Twelve have ownership interests of 35%, 12.25% and 52.75%, respectively. The aggregate purchase price for the Notes was approximately $31,573,000 and is secured by an underlying pool of leases for credit card machines. The Notes accrue interest at rates ranging from 7.97% to 8.40% per year and require monthly payments ranging from approximately $183,000 to $422,000. The Notes mature between October 15, 2010 and August 14, 2011 and require balloon payments at the end of each note ranging from approximately $594,000 to $1,255,000. Our share of the purchase price was approximately $11,051,000. · ICON Pliant, LLC (“ICON Pliant”) acquired from and simultaneously leased back to Pliant Corporation (“Pliant”) equipment that manufactures plastic films and flexible packaging for consumer products for a purchase price of $12,115,000.We and Fund Twelve have ownership interests of 55% and 45% in ICON Pliant, respectively.
